Citation Nr: 0330996	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip 
replacement, claimed as secondary to the service-connected 
left foot and ankle disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left foot and ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




REMAND

On March 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
audiological evaluation to show the nature and 
extent of bilateral hearing loss.  Send the claims 
folder to the examiner for review.  The examiner 
should express an opinion as to whether it is at 
least as likely as not that the veteran's current 
hearing loss is related to noise exposure in 
service.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
comprehensive VA examination by an orthopedist and 
a neurologist, if available, to determine the 
current manifestations and severity of the 
residuals of the shell fragment wound to the left 
ankle.  The orthopedist should also address the 
relationship, if any, between the total right hip 
replacement and the service-connected left foot 
and ankle disability.  The claims folder must be 
made available to the examiners, the receipt of 
which should be acknowledged in the examination 
report(s).  Joint or separate examinations are 
permissible, but both examiners must actually 
examine the veteran and review the claims folder, 
to include the service medical records.  Any 
indicated studies should be performed.  The 
veteran's history, current complaints, and 
examination findings must be reported in detail by 
the examiners.

The orthopedist should:

a.  Identify the muscle group(s) affected by 
residuals of the shell fragment wound of the left 
ankle;

b.  Comment on the degree of muscle damage (e.g., 
slight, moderate, moderately severe or severe);

c.  Report all findings and symptoms of the injury 
in detail, including active and passive range of 
motion of the ankle, any ankle instability, any 
muscle atrophy, any impairment of strength, the 
status of any scars, etc.

d.  The orthopedist should also render an opinion 
on a relationship, if any, between the total right 
hip replacement and the service-connected left 
foot and ankle disorder, with consideration of the 
VA examiner's October 1994 opinion and the 
veteran's statements that status post the total 
right hip replacement he has experienced more pain 
in his left foot and that his altered gait from 
wearing a brace and cast shoe have caused 
symptomatology in his right hip.  Specifically, 
the examiner should provide an opinion as to the 
following:  
1) whether it is about as likely as not that a 
right hip disorder is proximately due to or the 
result of service-connected left foot and ankle 
disability;
2) or if not found to be causally related to 
service or proximately due to or the result of 
service-connected disability, provide an opinion 
as to whether the veteran has additional 
impairment of the right hip because of his 
service-connected disabilities (that is, the 
service-connected disability aggravates the right 
hip disability).

e.  The orthopedist should also render an opinion 
on the extent, if any, of any fatigue, weakness, 
functional impairment, impaired coordination or 
pain in the left ankle and foot, from the service- 
connected disability, due to repeated use or 
flare-ups, and should portray these factors in 
terms of any additional loss in range of motion.

With regard to any neuropathy, the neurologist 
should:

a.  Identify any nerve(s) affected by residuals of 
the shell fragment wound to the left ankle and 
note whether any impairment of sensation, 
paralysis, neuritis or neuralgia is present; the 
examiner should note if there is any eversion.

b.  If paralysis is present, the neurologist 
should note whether it is complete or incomplete 
and should indicate whether it affects an entirely 
different function from the muscle injury(ies) to 
the left ankle.  

c.  If there is incomplete paralysis, the 
neurologist should comment on how it is manifested 
and its severity (e.g., severe, moderate or mild);

d.  If neuritis or neuralgia is present, the 
neurologist should comment on how it is manifested 
and its severity (e.g., severe, moderate or mild);

All findings should be reported in detail and the 
foundation for all conclusions should be clearly 
set forth.  A comprehensive report that addresses 
the aforementioned should be provided and 
associated with the claims folder.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





